﻿First, Mr. President, I wish to congratulate you most warmly on your richly deserved election to the highest office of the thirty-ninth session of the General Assembly. Yours is probably one of the longest associations with the United Nations, making you one of the most experienced and knowledgeable diplomats with regard to its operations. This, together with your tested and proven personal abilities, gives us advance confidence in your stewardship of this Assembly. I wish also to note with particular satisfaction that your great country and people are linked to my own by a commonality of geography, history and culture, all of which shape our common destiny. As I wish you well in your tenure in this onerous office, let me also pledge the full co-operation of the Zimbabwe delegation in all your efforts to make this session the most successful.
3.	Secondly, I should like also to congratulate your distinguished predecessor, Mr. Jorge Illueca, the President of the Assembly's thirty-eighth session, for the efficient manner in which he performed his duties and responsibilities.
4.	My third, and a special, tribute goes to the Secretary-General for his untiring efforts for the enhancement of the effectiveness and strength of the Organization and for his quest for international understanding, harmony, peace and prosperity. His efforts in Africa in general and in the volatile southern African region in particular have earned him the admiration of all of us in Africa. His thought-provoking and honest analysis of the prevailing unstable world situation, as outlined in the 1982, 1983 and 1984 reports on the work of the Organization, not only reflects a deep concern about the state of our international relations, but also calls for serious reflection by all who are concerned that the United Nations fulfil the original ideals and purposes its founding fathers intended for it 40 years ago.
5.	Finally, on felicitations, we of the Zimbabwe delegation very warmly greet and welcome to our midst the 159th and newest Member of this great international family of nations, the sovereign State of Brunei Darussalam.
6.	I am deeply grateful for the opportunity to participate today in the Assembly's deliberations. My last address to the General Assembly was on 26 August 1980, at the eleventh special session, on the historic and momentous occasion on which my then only four-month-old sovereign nation was admitted to the United Nations. My pleasant, if also rather difficult, task then was to thank, on behalf of my Government and people, the international community and all progressive international forces, countries and groups for their respective assistance to the gallant Zimbabwean masses in our glorious liberation struggle to end a century of one of the most vicious and brutal types of colonialism, imperialism and capitalist exploitation. I also enunciated the main principles and ideals inspiring and guiding my fledgling nation's domestic, foreign and economic policies, which, as I emphasized at that time, are also very consistent with the purposes and principles of the Charter of the United Nations.
7.	At the risk of boring the Assembly, I should like with its indulgence to say a word about developments in Zimbabwe since my last address to this body. Soon after the attainment of our independence, our most immediate and paramount task was the integration of the three previously hostile armed forces. Painstakingly, that was done, and today we are proud to speak of a single integrated Zimbabwe National Army.
8.	At the national level, we embarked on the policy of reconciliation. We did not embrace this policy of national reconciliation just for its own sake. In fact, as a Government we believed that, for the people to tackle the enormous task of national development, past differences had to be forgotten and past crimes forgiven. We believed that peace, mutual respect and trust, as well as unity of purpose, would be the only way to surmount the daunting social and economic problems that faced us after a long and bloody conflict.
9.	In line with the policy of reconciliation, a Government of national unity was created in which members of minority parties were invited to participate actively. Owing in no small measure to that policy and, of course, to the sheer determination of our people, we have gone a long way in our tasks of reconstruction, rehabilitation and resettlement. Hence, it is fair to say today that true democracy, social justice, national confidence and peace—hitherto a mere dream—are now realities in Zimbabwe.
10.	We are determined not only that our people must exercise political power but also that their political independence and freedom should be accompanied by the enjoyment of concrete and material benefits emanating from the new order. In other words, the satisfaction of the material needs and welfare of our people is to us as important as their right to political control. It means, therefore, that the building and development of the new Zimbabwe has to be done in conditions of sustained economic growth with equity.
11.	Major and far-reaching political decisions designed to enable the country both to attain its domestic policy objectives and to play its rightful role in the regional and international arenas continue to be adopted. The latest of these were taken by the Second Congress of my Party, the Zimbabwe African National Union, held at Harare last August. The Congress gave policy guidelines on all major national issues.
12.	This session of the General Assembly, like the two or three sessions before it, is taking place against the background of a really sombre international environment. The world economic situation, world peace and security, and respect for the principles of equal rights and self-determination of all peoples, which are the main concerns of the United Nations, are all in jeopardy. Unless we all, and especially the wealthy and the militarily more powerful nations, rise to our collective responsibilities in accordance with the trust which all mankind reposes in us by virtue of being Members of the Organization, the crisis now confronting world civilization will continue relentlessly until this civilization is brought to its extinction.
13.	In commenting upon the gravity of our contemporary international situation and the numerous serious problems buffeting it, I wish, with the Assembly's indulgence, to begin by drawing urgent attention to developments in southern Africa. As representatives know, there the apartheid Pretoria regime's dual policy of domestic terror, repression and exploitation of the mass of the black population under its ferocious rule, on the one hand, and the systematic military intimidation, brute bullying, political and economic blackmailing of neighbouring and front-line States, on the other, is endangering the sovereignty of those States. It is also seriously undermining and threatening the entire region's economic viability, peace and security.
14.	The people of Namibia continue to suffer under the colonial domination and brutal oppression of the South African racist regime. Although the latter has long declared its acceptance of the now six-year-old Namibian plan designed to effect the peaceful transfer of power to the people of Namibia and, therefore, end the liberation war, Security Council resolution 435 (1978) has yet to be implemented because South Africa, encouraged and assisted by some respectable Members of the General Assembly, has since 1981 been equivocating and prevaricating on this plan. But the more important aspect of the Namibian problem to us is the fact that a quid pro quo for the withdrawal of South African occupation forces in Namibia has been introduced which has nothing to do with the issue of decolonization of that Territory; and the even more surprising feature of that demand is the fact that it has been fully endorsed by some Members of the Assembly. I am referring to the demand that Cuban troops must be withdrawn from Angola before Namibia can achieve its independence, which thus envisages the parallel or simultaneous withdrawal of Cuban troops and South African occupation forces from Angola and Namibia, respectively.
15.	Zimbabwe continues to reject categorically and totally that linkage and any other insidious machinations contrived by Pretoria or any other Government to delay Namibia's independence. Further, we also want to make it abundantly clear that we stand totally opposed to any initiatives designed to undermine Security Council resolution 435 (1978), which has been reaffirmed by Council resolutions 532 (1983) and 539 (1983). Namibia is a unique United Nations responsibility and cannot and should not therefore be reduced to a bilateral issue, as that would be detrimental to the interests of Namibia and to international peace and security. Zimbabwe fully subscribes to the position adopted by the Summit Meeting of Front-line States, held at Arusha on 29 April 1984, that:
"the immediate objective for Namibia is and must be the rapid implementation of United Nations Security Council resolution 435 (1978), in order that Namibia may attain full and internationally recognized independence on the basis of self-determination by all people of that country" The leaders of the front-line States also reiterated the continuing role of the Security Council and the Secretary-General in the implementation of the United Nations plan, as reaffirmed in Security Council resolutions 532 (1983) and 539 (1983).
16.	In South Africa itself, we continue to witness the brutal exploitation and oppression of the masses by the racist apartheid regime. We do not wish to take up precious time in merely condemning that iniquitous system based on racial bigotry. Thousands of South African patriots are languishing in prisons because of their resistance to and repudiation of the apartheid system. Many more have lost their lives in the struggle for their birth right and freedom. The racists are making efforts to extricate themselves by trying to hoodwink the international community through the introduction of the so-called constitutional reforms.
17.	I must, however, warn that not even that so- called political dispensation and the subsequent sham elections among the Coloured and Asian communities can deceive the oppressed South African masses about the real political objectives of the racist regime. The oppressed masses of South Africa and all their external friends and allies know full well that these so-called constitutional changes are but another chapter in the dark and sordid history of apartheid and that their real objective is the enhancement of and not the tampering with institutionalized racism. It is not surprising, therefore, that the so- called elections were boycotted by the majority of the peoples whose interests they purported to protect. Not surprising also were the demonstrations against the elections in black and other townships during the first weeks of September. Sad, but equally predict-able, was the violent and bloodthirsty manner in which the legitimate protests were handled by the ferocious police machinery of the apartheid regime, which left no fewer than 50 persons dead, including schoolchildren.
18.	In the face of the brutality and stubbornness of the racist apartheid regime, the international community has no alternative but to give more help to the South African national liberation movement and all those waging a just struggle for freedom and dignity in South Africa.
19.	It is now common knowledge that the racist Pretoria regime is engaged in a vigorous campaign of destabilizing the front-line States. It has recruited, trained, financed and equipped mercenaries and armed insurgents to carry out acts of banditry against the sovereign States of Botswana, Lesotho, Mozambique, Zambia and Zimbabwe. Economic blackmail and sabotage are all tactics used by the racist South African regime. The racist regime has not even refrained from taking advantage of the unfortunate position of its land-locked neighbours.
20.	The States Members of the United Nations are well aware that the South African forces are still occupying parts of the Republic of Angola. The abortive coup d’état against the Government of the Seychelles two years ago showed once again the dangerous nature of the racist regime. In December 1982, the racist troops of the Pretoria regime committed yet another heinous act of aggression in neighbouring Lesotho, where they massacred more than 40 innocent people, including women and children, in cold blood.
21.	We vehemently condemn these acts of aggression, which seek to foment political and economic instability in our region and increase the dependence of the front-line States on South Africa. We call upon South Africa to stop this policy of aggression.
22.	Only through broader economic co-operation with the rest of the world can the countries of the southern African sub region evade one of their major problems, emanating from a complex linkage of their economies to that of racist South Africa.
23.	As a region, we have taken concerted action to free ourselves from South African economic domination, and to that end, as is known, we formed the Southern African Development Co-ordination Conference in 1980 and the Eastern and Southern African Preferential Trade Area in 1981. These two organizations should not be viewed in a narrow sense as merely economic organizations but rather in the broadest perspective as components of wider strategies and instrumentalities designed to facilitate a number of the grand aspirations and objectives of our respective States and Governments. We seek to promote closer economic interdependence between the economies of our countries with a view to creating a viable and meaningful economic community. Although appreciable progress has been made in both organizations, economic sabotage and incursions against our infrastructure, installations and other equipment by South African-sponsored insurgents have caused a lot of set-backs for our economic development. It is in this light that we are calling upon members of the international community to aid and co-operate with the front-line and other States of the sub region in fostering their economic independence and sovereignty.
24.	I come now to other world issues. It is our feeling that the United Nations must be gravely concerned about and must reject and condemn racism, colonialism, military aggression, intervention and destabilization wherever and by whomever they are perpetrated, be it in Western Sahara, where the Saharan people are denied their self-determination; in the Middle East, where the root cause of all the tension and conflict is zionism and Israeli expansionist policies and practices and where the Palestinians' right to a homeland and to self-determination is denied them; in Cyprus, where external aggression and interference have promoted and encouraged the unilateral secession now threatening that country's territorial unity, political integrity and sovereignty; in Central America and the Caribbean, in particular in Nicaragua and Grenada, where external intervention and interference in the affairs of States is sowing seeds of tension and conflict which hamper and impede democratic processes of transformation and interstate harmony; in East Timor, where foreign occupation prevents the people from exercising political independence and sovereignty; in Afghanistan and Kampuchea, where the presence of foreign troops and the lack of strict observance of the principle of non-intervention and non-interference in the affairs of other States are threatening the political sovereignty and the non-aligned position of those countries.
25.	My Government's concern over the situation in these countries has been reiterated in every international forum, including the General Assembly, and is therefore well known; so also is our moral and diplomatic support for and solidarity with the liberation movements and progressive forces striving to bring about change in their respective countries.
26.	I now turn to a theme that is of particular relevance and importance to the General Assembly at its current session, that is, the state of world peace and security. This session is taking place on the very eve of the fortieth anniversary of the founding of the United Nations and unhappily also against the background of an international situation characterized by everything the Organization was founded to prevent. This session therefore provides us with and opportunity for serious introspection regarding those noble objectives and ideals which inspired and guided the founders of the Organization 39 years ago. As we begin this introspective exercise, we will do well to recall that the founding nations committed themselves, in the words of the Preamble to the Charter of the United Nations, "to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind".
27.	To the extent that, since the founding of the United Nations, mankind has not witnessed a global tragedy, an agony and turmoil of the magnitude of the two world wars, we can perhaps congratulate ourselves. We can also hope that the tragic lessons of the two world wars have had a salutary and permanent impact on our generation and on future generations. We are afraid, however, that such hopes may not be worth much when viewed against the realities of the increasingly threatening international situation, characterized as it is by disrespect for and gross violations of the purposes and principles of the Charter of the United Nations. Some Members, especially those which are militarily more powerful, do not hesitate to resort to the threat or actual use of force or armed intervention in the internal affairs of other States in the pursuit of their own, often narrow, national interests or aspirations.
28.	Such disregard for and violations of Charter principles and international law, together with the now more than apparent powerlessness and inability of the Security Council to act effectively in such situations, throw into doubt the efficacy of the system of collective security, as envisaged in the Charter. The small and militarily weaker nations, constituting by far the largest percentage of the membership of the United Nations, live in real fear that this is the tragic direction in which the world is moving.
29.	The fears about the increasingly deteriorating international situation and the uncertainty about the future of world civilization are exacerbated further by the proliferation of the arms race. I am not suggesting here that the small and militarily weak are the only ones concerned about international peace and security. But it is common knowledge to all of us that the arms race competes with development objectives. Not only is the development process robbed of much-needed resources, but humanity in general is deprived of the means of improving the quality of life. As the old African adage goes: "Where two elephants fight, it is the grass that suffers"; so is it true that through the proliferation of armaments, the least developed countries suffer most. To halt the arms race has therefore become one of the most urgent tasks of our times. The United Nations will have failed dismally if it does not heed the eloquent calls, emanating from all corners of the earth, to halt the arms race.
30.	This already tense international situation is further exacerbated by the current international economic crisis, unparalleled in modern times. We are convinced that the problem afflicting the international economy is a structural one, resulting from the asymmetry and disequilibrium of the world economic system.
31.	The gravity of the crisis can be seen from the fact that no group of countries has escaped its malignant consequences. Even the developed countries have experienced low growth rates, stagnating incomes, excessive interest rates, high rates of inflation and massive unemployment. The social and political manifestations of the prevailing malaise can be seen from organized protests, strikes and growing social violence.
32.	The situation has been and continues to be even more critical in the developing countries, some of which have the weakest national economies in the world. For these and, therefore, for the many millions of the world's population, the effects of the worsening world economic situation have been really catastrophic. In Africa, our fragile economies have been experiencing negative growth rates, and per capita incomes have actually dropped to about 4 per cent below the 1970 levels. This drop in per capita incomes clearly spells grave socio-political consequences when viewed against the fact that Africa's population growth rate is 3 per cent per annum. In many parts of the continent, too, successive years of drought have resulted in complete crop failures and threatened the very viability of agriculture, on which millions of the continent's population depend for sustenance and gainful employment. Africa's problem is further compounded by other natural factors, including desertification, the siltation of riverbeds and, in some cases, flooding too.
33.	Even where and when we have been able to produce enough and are seeking outlets for our exports, tariff and non-tariff barriers in the industrialized countries have arrested our export growth. Similarly, our economies continue to endure balance- of-payments problems, and the position has not been ameliorated by the completely unrealistic approach taken by the IMF to the problems of the developing countries, in fact, our terms of trade have been failing, because of the prices of raw materials—on the export of which our economies depend—are experiencing a downward trend, whilst those of manufactures and capital goods have been rising.
34.	We are also seriously concerned by the indebtedness of the developing nations. For example, developing Africa's estimated outstanding external debt alone reached $150 billion at the end of 1983. That is $25 billion more than in 1980. The rise in indebtedness coincided, of course, with a steep increase in the associated debt-servicing costs. Efforts to alleviate the debt-servicing costs through rescheduling have not been very successful because they have been on conventional lines, providing only short- term relief. In fact, greater proportions of the debt are composed of previously rescheduled debts, which in normal conditions have lost their eligibility for further rescheduling.
35.	In these circumstances, our countries would have expected more development aid. Although sub- Saharan Africa's share of the otherwise stagnant or declining official development assistance has been slightly increasing, net capital flows from private sources have declined by as much as 50 per cent since 1980. Another worry we have is the progressive erosion of multilateralism in official development aid. The bilateral nature it is assuming is, much to our dissatisfaction, accompanied by its increasing politicization and commercialization. In fact, this trend is evidenced by the under-funding of international development institutions—IDA, UNDP, IFAD—institutions that are of particular significance to African and other low-income countries.
36.	In order to ameliorate this situation we have tried to get the global negotiations launched. The Heads of State or Government of Non-Aligned Countries, at their Seventh Conference, held at New Delhi in March 1983, suggested a two-pronged approach to this problem. Emphasis was laid on a programme of immediate measures to encompass such important areas as commodities, trade, development, money and finance. The other measures would relate to the restructuring of the world economy in the long term. Unfortunately, all our efforts to get these negotiations launched have been in vain. Global negotiations must remain the framework of concerted efforts aimed at restructuring international economic relations to match our new needs. Let us recognize the interdependence of all economies, for there can be no revitalization of the world economy without active participation by all countries.
37.	Let me conclude my statement with a sincere call on all members of the General Assembly for bold and far-sighted action. The problems facing the Assembly need dedication and audacity, so that together we can implement the mandate given to us by the millions of people all over the world who have reposed their confidence in the United Nations. We cannot afford to fail.
38.	I wish to assure you, Mr. President, and all the representatives here present that Zimbabwe will do its utmost towards the fulfilment of the noble goals of the United Nations.
